IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-40977
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JOSE RAMIREZ-ALANIZ, also known as Arnulfo Gutierrez-Rio, also
known as Florencio Gutierrez Monreal, also known as Jose Campos
Guzman,

                                    Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-02-CR-120-1
                       --------------------
                         January 31, 2003

Before   BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jose Ramirez-Alaniz (“Ramirez”) pled guilty to being present

in the United States following a deportation as a result of an

aggravated felony conviction in violation of 8 U.S.C. ¶¶ 1326(a)

and 1326(b).   Because no objection was lodged in the district

court, he argues that the district court plainly erred by

assigning two criminal history points for two convictions charged


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40977
                               -2-

under a single cause number and that the felony and aggravated

felony provision of § 1326(b)(2) is unconstitutional.

     Though the district court may have failed to properly regard

Ramirez’s two prior convictions as consolidated, this court’s

rule for correcting sentencing range errors is clear:   even where

clear error exists, the error will not be corrected as plain

error if the original sentence could be imposed on remand.

United States v. Leonard, 157 F.3d 343, 346 (5th Cir. 1998).

Even discounting the two criminal history points, the sentence of

77 months could still be imposed on remand.

     As Ramirez concedes, his second argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (U.S. 1998).     In

the absence of any convincing argument, the sentence imposed by

the district court is AFFIRMED.